Citation Nr: 1433980	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-42 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals of a shrapnel wound to the right hip with retained shrapnel fragment, other than scarring, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969, and was awarded The Purple Heart for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the disability rating for the service-connected shrapnel wound of the right hip to 10 percent, retroactively effective from December 24, 1996.  The Veteran filed a Notice of Disagreement (NOD) in December 2004.  The RO issued a Statement of the Case (SOC) in September 2010.  In October 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In January 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Board has carefully reviewed the recent February 2013 VA compensation muscle examination conducted for the purpose of assessing the nature and severity of the service-connected residuals of a shrapnel wound to the right hip, other than scarring, and finds the examination to be inadequate for rating purposes.  These deficiencies include the lack of review of the claims file by the VA examiner, the lack of findings that would permit the Board to determine the joints that were damaged as a result of the fragment wound, the extent of the current joint damage, the nerves that were damaged as a result of the fragment wound, and the extent of the current nerve damage.  Specifically, at his Board hearing, the Veteran testified to numbness and shooting pain in his right leg as a result of his shrapnel wounds.  The June 2007 VA examiner found that the Veteran's nerve damage was due to his service-connected residuals of a shrapnel wound to the right hip.  However, the Veteran was not provided a neurological examination in February 2013 to assess the current severity of the neurological damage.  Additionally, the February 2013 VA examiner found that the Veteran did not use any assistive devices for his residuals of a shrapnel wound to the right hip.  However, at his Board hearing and at his June 2007 VA examination, the Veteran reported the use of a cane and walker due to weakness of his right leg.  Additionally, at his Board hearing, the Veteran testified to being told by the RO that he needed stress testing of his right knee in order to further evaluate his claim.  To date, valgus and varus stress testing for the right knee has not been performed.  Finally, ranges of motion of the right hip and right knee were not conducted at the February 2013 VA examination, despite the VA examiner finding that the Veteran's residuals of a shrapnel wound to the right hip affected Muscle Group XIV (pertaining to the knee).

The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the disability, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey, 6 Vet. App. at 381 (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, the Board finds that this claim must be remanded for the Veteran to be provided another VA examination to determine the current nature and extent of his residuals of a shrapnel wound to the right hip, other than scarring.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for Muscles, Orthopedic, and Neurological examinations to determine the current severity of his residuals of a shrapnel wound to the right hip with retained shrapnel fragment, other than scarring.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner(s) should identify all residuals attributable to the Veteran's service-connected disability, to include any muscle, orthopedic, and neurological residuals.

Orthopedic Exam

a. The examiner should report the ranges of motion measurements for the right leg, hip, and knee.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

b. The examiner should conduct valgus and varus stress testing for the right knee.

c. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

d. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

Muscle Exam

a. The examiner should specifically discuss the severity of any muscle impairment in terms of slight, moderate, moderately severe, and severe, including any muscle impairment of the affected Muscle Groups.  

Neurological Exam

a. The examiner should also state whether there are any neurological residuals associated with the Veteran's service-connected disability and identify any nerves involved.  If so, the examiner should also specifically discuss the extent, if any, of paralysis of the nerves involved.  (The record shows that in the past, the June 2007 VA examiner identified the lateral femoral cutaneous nerve as the affected nerve.)

Finally, the examination report must provide complete rationale for all findings and conclusions.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

